Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the original implant design."  There is insufficient antecedent basis for this limitation in the claim.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,229,519 B2 in view of claims 1-52 of Park et al. US 2009/0131941 A1.  It would have been obvious to a person having ordinary skill in the art before the time of the invention to claim the joint implant as a knee joint implant.  A person having ordinary skill in the art would have been motivated to claim the knee joint implant because it is a common body part to have a joint replacement surgery.


US 11,229,519 B2
App. No. 17/544,288
1. A method of producing a system for treatment of a joint of a patient, the system including an implant and a jig, the method comprising: 

receiving preoperative patient-specific image data of the joint; 

performing a first segmentation of at least a portion of the patient-specific image data to create a first model of one or more surfaces of the joint; 

performing a shape search of a case database of pre-existing implant designs; 

selecting the original implant design from the case database of pre-existing implant designs that is a best fit with the model; 

performing a second segmentation of a select local portion of the patient-specific image data to create a refined model of at least a portion of a surface of the joint; 

designing a personalized jig based, at least in part, on the refined model; 

manufacturing the personalized jig; 

providing an implant based on the original implant design; and 

packaging the personalized jig with the implant.
1. A method of producing a system for treatment of a joint of a patient, the system including an implant and a jig, the method comprising: 

receiving preoperative patient-specific image data of the joint; 

performing a first segmentation of at least a portion of the patient-specific image data to create a first model of one or more surfaces of the joint; 

performing a shape search of a case database of pre-existing implant designs; 

selecting the original implant design from the case database of pre-existing implant designs that is a best fit with the model; 

performing a second segmentation of a select local portion of the patient-specific image data to create a refined model of at least a portion of a surface of the joint; 

designing a personalized jig based, at least in part, on the refined model; 

manufacturing the personalized jig; 

providing an implant based on the original implant design; and 

packaging the personalized jig with the implant, 
Park et al. US 2009/0131941 A1

15. The method of claim 1, further comprising choosing said joint associated with said damaged bone from a group of joints consisting of a hip joint, a knee joint, a foot joint, a toe joint, a shoulder joint, an elbow joint, a wrist joint, a finger joint and a neck joint.
wherein the joint is a knee joint.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY COLLINS/Examiner, Art Unit 2115